Citation Nr: 0326920	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-03 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from August 1985 to March 
1992, with subsequent service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2000 and later rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied service connection for 
diabetes mellitus.  

In his VA Form 9 substantive appeal, the veteran requested a 
hearing before a member of the Board.  A hearing was 
scheduled in April 2003, however, he failed to appear.  Since 
there has been no request for postponement or any motion 
filed for a new hearing, the Board will proceed with 
processing of the case as if the request for a hearing has 
been withdrawn.  See 38 C.F.R. § 20.704(d) (2001).  

When first before the Board in May 2003, the case was 
remanded for further development.  However, the Board now 
regrettably finds that further remand is necessary prior to 
adjudication of the veteran's claim.  


REMAND

The veteran's service medical records and records from the 
National Guard are silent for complaints of, treatment for, 
or a diagnosis of, diabetes mellitus.  The veteran has a well 
documented history in service and post service of alcohol 
abuse and treatment.  

The service medical records reveal that in September 1989 he 
was hospitalized for two weeks for pancreatitis which 
occurred the day after an episode of drinking.  Discharge 
diagnoses were "acute pancreatitis secondary to alcohol 
abuse," and pancreatic pseudocyst confirmed by computed 
tomography (CT) scan, which resolved.  In November 1989, he 
was hospitalized for alcoholism rehabilitation and treatment.  
Discharge diagnoses were AXIS I alcohol dependence, 
continuous; alcoholism rehabilitation, inpatient; AXIS III 
cellulitis, left plantar, resolved, and right eye 
subconjunctival hematoma.

In June 1990, he was seen for abdominal cramps and vomiting.  
He reported drinking alcohol days before after being alcohol 
free since the prior October.  Assessment was probable 
pancreatitis.  November 1990 treatment notes show 
hospitalization for alcoholism relapse.  At that time, 
laboratory data revealed elevated glucose at 150 in otherwise 
normal tests.  In October 1991, he was diagnosed with alcohol 
dependency, not in remission.  He was separated from service 
in March 1992.

In August 1992, on admission into an alcohol dependence and 
treatment program, he reported a past medical history of 
pancreatitis and pancreatic cyst secondary to alcohol.  
Laboratory testing found elevated blood sugars of 261, 373, 
452, and after treatment was initiated with insulin and 
restricted diet, 177, 146, and 115 in September 1992.  At 
discharge in September 1992, diabetes was managed on insulin 
twice a day, and a 2200 calorie ADA diet.  Diagnoses were 
Axis I alcohol dependence, continuous; uncomplicated alcohol 
withdrawal; Axis II personality disorder, not otherwise 
specified; Axis III hypertension, probably secondary to 
alcohol, now normotensive, status post pancreatitis and 
pancreatic cyst.  "Insulin dependent diabetes mellitus 
secondary to pancreatitis"; Axis IV psychosocial stressors: 
inadequate.  The veteran continues to be treated for insulin-
dependent diabetes mellitus.

The characterization of the diabetes as being due to the 
pancreatitis, and the pancreatitis as being due to alcohol 
abuse, is important in this case because 38 U.S.C.A. § 105(a) 
(West 2002) and 38 C.F.R. § 3.301(d) (2003) dictate that a 
disability resulting from alcohol abuse "shall not be deemed 
to have been incurred in line of duty."  Disability 
compensation requires that the disability result from disease 
or injury incurred or aggravated "in the line of duty."  
38 U.S.C.A. § 1110.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.	The veteran should be afforded a VA 
endocrine examination to determine the 
etiology of the veteran's diabetes, 
specifically, whether it is at least 
as likely as not (that is, a 
probability of 50 percent or better) 
that (a) his diabetes resulted from 
pancreatitis in service, and (b) his 
pancreatitis was the result of acute 
or long-term alcohol use.  All 
findings should be reported in detail, 
and complete bases and rationale 
should be provided for the opinion(s) 
expressed.  The examiner should 
specifically identify all evidence 
upon which the opinion is based.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

2.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  

3.	Thereafter, the RO should review all 
of the evidence, and readjudicate the 
issue on appeal.  If the benefits 
sought on appeal are not granted to 
the appellant's satisfaction, the 
appellant and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond 
before the claims folder is returned 
to the Board for further appellate 
consideration.   

By this Remand, the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


